                          IN THE UNITED STATES BANKRUPTCY COURT
                                 WESTERN DISTRICT OF TEXAS
                                      AUSTIN DIVISION

IN RE:                                            §
                                                  §     CHAPTER 7
ORLY GENGER,                                      §
                                                  §     CASE NO. 19-10926-TMD
         Debtor.                                  §

       JOINDER OF SAGI GENGER AND TPR INVESTMENT ASSOCIATES, INC.
           TO D&K GP LLC’S OBJECTIONS TO DEBTOR’S EXEMPTIONS
                          [Relating to Docket No. 131]

TO THE HONORABLE JUDGE OF SAID COURT:

         Sagi Genger (“Sagi”) and TPR Investment Associates, Inc. (“TPR”), by and through their

counsel of record, hereby join with D&K GP LLC in its Objections to Debtor’s Exemptions

[Dkt. No. 131] (the “Objections”), and respectfully states as follows:

         1.        For the convenience of the Court and in the interests of judicial economy, Sagi

and TPR have adopted and incorporated the arguments set forth in the Objections.

         2.        Based on the foregoing, the Court should enter an order (i) disallowing the

exemption in the Condominium (as defined in the Objections), or, alternatively, limiting to the

statutory cap, (ii) disallowing the exemption in the Alfredo Jaar Print (as defined in the

Objections), (iii) limiting Debtor’s personal property exemptions to the relevant statutory caps,

and (iv) granting such other relief as is just and proper.

Dated:        October 21, 2019




{01519/0001/00241596.1}
                          Respectfully submitted,

                          /s/ Stephen W. Lemmon
                          Sabrina L. Streusand
                          Texas Bar No. 11701700
                          Stephen W. Lemmon
                          Texas Bar No. 12194500
                          Streusand, Landon, Ozburn & Lemmon, LLP
                          1801 S. Mopac Expressway, Ste. 320
                          Austin, Texas 78746
                          Telephone: (512) 236-9901
                          Facsimile: (512) 236-9904
                          streusand@slollp.com

                          and

                          John Dellaportas (admitted pro hac)
                          Emmet, Marvin & Martin, LLP
                          120 Broadway
                          New York, New York 10280
                          (212) 238-3000 (Telephone)
                          jdellaportas@emmetmarvin.com

                          ATTORNEYS FOR SAGI GENGER AND
                          TPR INVESTMENT ASSOCIATES, INC.




{01519/0001/00241596.1}
                                 CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on October 21, 2019, a true and correct copy of the
above referenced document was served via ECF filing and/or regular U.S. mail on the following
parties:
         Eric Herschmann
         210 Lavaca St., Unit 1903
         Austin, TX 78701-4582

         Eric Herschmann
         c/o Raymond Battaglia
         66 Granburg Circle
         San Antonio, TX 78218-3010

         Internal Revenue Service
         Centralized Insolvency Operations
         PO Box 7346
         Philadelphia, PA 19101-7346

         Kasowitz, Benson, Torres LLP
         Attn: Daniel Benson, Esq.
         1633 Broadway, 21st Floor
         New York, NY 10019-6708

         United States Trustee
         903 San Jacinto, Suite 230
         Austin, TX 78701-2450

         Zeichner Ellman & Krause LLP
         1211 Avenue of the Americas, 40th Floor
         New York, NY 10036-6149

         Eric J. Taube
         Waller Lansden Dortch & Davis, LLP
         100 Congress Ave., Suite 1800
         Austin, TX 78701-4042

         Orly Genger
         210 Lavaca St., Unit 1903
         Austin, TX 78701-4582

         Ron Satija
         P.O. Box 660208
         Austin, TX 78766-7208

         Arie Genger
         c/o Deborah D. Williamson


{01519/0001/00241596.1}
         Dykema Gossett PLLC
         112 East Pecan St., Suite 1800
         San Antonio, TX 78205

         Aaron M. Kaufman
         Dykema Gossett PLLC
         Comerica Bank Tower
         1717 Main St., Suite 4200
         Dallas, TX 75201

         Arie Genger
         19111 Collins Ave., Apt. 706
         Sunny Isles, FL 33160-2379

         SureTec Insurance Co.
         c/o Clark Hill Strasburger
         901 Main Street, #6000
         Dallas, Texas 75202

         Sagi Genger
         c/o John Dellaportas
         Emmet Marvin & Martin LLP
         120 Broadway, 32nd Floor
         New York, NY 10271-3291

         The Orly Genger 1993 Trust
         c/o Jay Ong
         Munsch Hardt Kopf & Harr PC
         303 Colorado Street, #2600
         Austin, Texas 78701

         Shelby A. Jordan
         Jordan Holzer & Ortiz, P.C.
         500 N. Shoreline Blvd, Suite 900
         Corpus Christi, Texas 78401


                                            /s/ Sabrina L. Streusand
                                            Sabrina L. Streusand




{01519/0001/00241596.1}
